      Case 3:16-cv-00386-PDW-ARS Document 81 Filed 04/03/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA


 THE RELIGIOUS SISTERS OF MERCY,
 et al.,

                       Plaintiffs,
                                                       No. 3:16-CV-386
                v.

 ALEX M. AZAR II, Secretary
 of Health and Human Services, et al.,

                       Defendants.


 CATHOLIC BENEFITS ASSOCIATION,
 et al.,

                       Plaintiffs,
                                                       No. 3:16-CV-432
                v.

 ALEX M. AZAR II, Secretary
 of Health and Human Services, et al.,

                       Defendants.


                                      STATUS REPORT

       Pursuant to this Court’s August 24, 2017 and January 6, 2020 Orders, Defendants hereby

provide the following update on “all rulemaking proceedings initiated as to the challenged rule as

well as any contemplated enforcement actions.” ECF No. 56. See also 45 C.F.R. § 92.

       As Defendants previously informed the Court, the Department of Health and Human

Services (HHS) issued a Notice of Proposed Rulemaking (NPRM) on June 14, 2019, that proposes

to amend the HHS regulations implementing Section 1557 of the Patient Protection and Affordable

Care Act, 42 U.S.C. § 18116, which are challenged in this litigation (hereafter, “current
      Case 3:16-cv-00386-PDW-ARS Document 81 Filed 04/03/20 Page 2 of 4



regulations”). See Nondiscrimination in Health and Education Programs or Activities, Proposed

Rules, 84 Fed. Reg. 27,846 (June 14, 2019).

       Among other things, HHS “proposes to repeal the definition of ‘on the basis of sex’ that

had been adopted in [the current regulations].” Id. at 27,857. The proposed rule would not include

a “definition of ‘sex’ for purposes of discrimination on the basis of sex in the regulation,” id., and

instead would merely cross-reference Title IX of the Education Amendments of 1972 (20 U.S.C.

1681 et seq.) and thus prohibit sex discrimination “as defined by Title IX,” id. at 27,861.1 The

proposed rule also would make clear that HHS’s “enforcement of Section 1557 (to the extent it

incorporates Title IX), must be constrained by the statutory contours of Title IX, which include

explicit abortion and religious exemptions.” Id. at 27,864. The NPRM proposes making those

exemptions explicit in the regulations as well, by amending the regulations to provide that,

“[i]nsofar as the application of any requirement under this part would violate, depart from, or

contradict definitions, exemptions, affirmative rights, or protections provided by [a number of

listed statutes, including Title IX] . . . or any related, successor, or similar Federal laws or

regulations, such application shall not be imposed or required.” Id. at 27,892.




       1
         Defendants note that, on April 22, 2019, the Supreme Court granted three petitions for
writs of certiorari, raising the question whether Title VII’s prohibition on discrimination on the
basis of sex also bars discrimination on the basis of gender identity or sexual orientation. See
Bostock v. Clayton Cty., 723 Fed. Appx. 964 (11th Cir. 2018), cert granted, No. 17-1618 (U.S.
Apr. 22, 2019); Altitude Express, Inc. v. Zarda, 883 F.3d 100 (2d Cir. 2018), cert granted, No. 17-
1623 (U.S. Apr. 22, 2019); Equal Employment Opportunity Comm’n v. R.G. & G.R. Harris
Funeral Homes, Inc., 884 F.3d 560 (6th Cir. 2018), cert granted, No. 18-107 (U.S. Apr. 22, 2019).
A decision by the Supreme Court on the definition of “sex” under Title VII will likely have
significant ramifications for the definition of “sex” under Title IX, even though the current
regulations do not include sexual orientation in the definition of “on the basis of sex.” See, e.g.,
Franklin v. Gwinnett Cty. Pub. Schs., 503 U.S. 60, 75 (1992). The Supreme Court heard oral
argument in these cases on October 8, 2019.
                                                  2
      Case 3:16-cv-00386-PDW-ARS Document 81 Filed 04/03/20 Page 3 of 4



        The comment period for the NPRM closed on August 13, 2019. Commenters submitted

over 155,000 public comment submissions on the NPRM. HHS has reviewed the comments and

plans to issue a final rule in fiscal year 2020.

        Defendants request the opportunity to continue their ongoing efforts to amend the current

regulations. Defendants will continue to abide by this Court’s preliminary injunction and will

therefore not enforce the current regulations’ prohibition against discrimination on the basis of

gender identity or termination of pregnancy.

        Defendants also note that, on October 15, 2019, as clarified in an order of November 21,

2019, the United States District Court for the Northern District of Texas vacated the current

regulations “insofar as the Rule defines ‘On the basis of sex’ to include gender identity and

termination of pregnancy,” and remanded to Defendants for further consideration. See Franciscan

Alliance, Inc. v. Azar, No. 16-cv-108-O, ECF Nos. 175, 182 (N.D. Tex.) (Franciscan Alliance).

That the relevant portions of the current regulations have been vacated further weighs in favor of

maintaining the current stay here. Neither the defendants nor the intervenors in Franciscan

Alliance appealed the court’s decision. And, while the plaintiffs have lodged an appeal, the

purpose of that appeal is presumably not to ask the Fifth Circuit to uphold the relevant portion of

the regulations that the plaintiffs have challenged. The plaintiffs’ opening brief in that case is due

to the Fifth Circuit on May 6, 2020.

DATED: April 3, 2020

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General
                                                   Civil Division

                                                   JENNIFER D. RICKETTS
                                                   Director, Federal Programs Branch



                                                     3
Case 3:16-cv-00386-PDW-ARS Document 81 Filed 04/03/20 Page 4 of 4



                             MICHELLE BENNETT
                             Assistant Director, Federal Programs Branch

                             _____________________
                             /s/ Bradley P. Humphreys
                             BRADLEY P. HUMPHREYS
                             U.S. Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L Street NW
                             Washington, DC 20005
                             Telephone: (202) 305-0878
                             Fax: (202) 616-8470
                             Email: Bradley.Humphreys@usdoj.gov

                             Counsel for Defendants




                                4
